DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/21/2020.
Applicant's election with traverse of claims 1-7 in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that claim 1 is not obvious over Steiner.  This is not found persuasive because the technical feature in each invention is not a special technical feature as it does not make a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al. (US4352660A, provided in the IDS), herein Steiner.
As for Claim 1, Steiner teaches:
A powder discharge unit  for equipping and/or upgrading a device for generatively manufacturing a three-dimensional object by a selective layer-by-layer solidification of building material in powder form, wherein the device comprises a recoater movable across a build area for applying a layer of the building material to the build area and a solidification device for selectively solidifying the applied layer at points corresponding to a cross-section of the object to be manufactured and is configured and/or controlled to repeat the steps of applying and selectively solidifying until the object is completed, wherein the powder discharge unit comprises: a powder container [Fig. 2, #21] for receiving building material in powder form and a filling chamber [Fig. 2, #22] for filling in building material in powder form into the powder container, wherein the powder discharge unit is configured to fluidise the building material in powder form in the powder container and in the filling chamber independently of one another [Fig. 2, column 3, lines 60 to column 4, line 10].
As for Claim 2, Steiner teaches:
The powder discharge unit according to claim 1, further comprising a dosing device [Fig. 2 , #24 and #25] configured to dispense the building material in powder form contained in the powder container to a recoating unit of the recoater of the device continuously or in portions.
As for Claim 3, Steiner teaches:

As for Claim 4, Steiner teaches:
The powder discharge unit according to one of claims 1, wherein the powder container and the filling chamber are partial chambers of a container separated from each other in sections by a separating wall [Fig. 2 walls of filling chamber].
As for Claim 5, Steiner teaches:
The powder discharge unit according to one of claims 1, wherein the powder container and the filling chamber are formed as two separate units being interconnected [Fig. 2 walls of filling chamber].
As for Claim 6, Steiner teaches:
The powder discharge unit according to one of claims 1, wherein a connecting point between the filling chamber and the powder container  is arranged in the lower half of the powder discharge unit, preferably at the of the powder discharge unit [Fig. 2].
As for Claim 7, Steiner teaches: 
The powder discharge unit according to one of claims 1, wherein the powder container  comprises at its upper side a radiation heater for preheating the building material in powder form received therein [see claim 5, preheater].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAHIDA SULTANA/Primary Examiner, Art Unit 1743